FILED
                              NOT FOR PUBLICATION                             SEP 20 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JATINDER SINGH,                                   No. 10-72150

               Petitioner,                        Agency No. A097-102-982

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges

       Jatinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the

petition for review.

      The record does not compel the conclusion that Singh timely filed his

application within a reasonable period following the expiration of his lawful

immigration status. See Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th Cir.

2008). Accordingly, Singh’s asylum claim fails.

      Substantial evidence supports the BIA’s conclusion that Singh failed to

establish past persecution based on his mistreatment by Indian authorities because

he did not demonstrate the police were motivated, even in part, by his political

opinion or his religion. See Dinu v. Ashcroft, 372 F.3d 1041, 1044-45 (9th

Cir.2004) (presumption that police harassment of alien is politically motivated

arises only where there appears to be no other logical reason for the persecution at

issue); Kozulin v. INS, 218 F.3d 1112, 1116-17 (9th Cir. 2000). We reject Singh’s

contentions that the IJ improperly speculated about the motivations of police in

arresting him or that his treatment was disproportionately severe. See Dinu, 372
F.3d at 1044-45 (“heavy-handed” police tactics did not give rise to inference of

political persecution). Because Singh did not establish past persecution, he is not

entitled to a presumption of a future fear. See Molina-Estrada v. INS, 293 F.3d
2                                     10-72150
1089, 1096 (9th Cir. 2002). Substantial evidence supports the BIA’s finding that

Singh did not otherwise establish it was more likely than not he would suffer future

harm. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003). Accordingly,

Singh’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to establish it is more likely than not he will be tortured if returned to

India. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      Lastly, Singh fails to raise any argument in the opening brief with respect to

his motion to remand. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not supported by argument are deemed abandoned).

      PETITION FOR REVIEW DENIED.




                                            3                                     10-72150